DETAILED ACTION

Allowable Subject Matter
Claims 3-10 and 13-20 are allowed (renumbered as 1-16).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a system (figure 5) comprising: an electromagnetic load (520) configured to generating a haptic event (paragraph OOG5): and & haptic processor (516, paragraghs 0035-0044) configured to: receive at least one first parameter indicative of a desired perception of the haptic event to a user of a device (500) comprising the electromagnetic load; and process the at least one first parameter and the al least one second parameter to generate a driving signal to the electromagnetic load in order to produce the desired perception to the user desire variances in the device that cause an actual perception of the haptic event to vary from the desired perception Hill (US 2011/0075835).  
The prior art of record does not teach or suggest, in the claimed combination, a system comprises a haptic processor configure to receive a first parameter indicative and  at least one second parameter indicative of one or more characteristics of the device; andprocess the at least one first parameter and the at least one second parameter to 
generate a driving signal to the electromagnetic load in order to produce the desiredperception to the user despite variances in the device that cause an actual perception of the haptic event to vary from the desired perception; and a waveform generator configured to generate a driving waveform based on the desired acceleration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 4, 2022